WALLACE, JUDGE:
The claimant, Sanders Floor Covering, Inc., filed its claim in the amount of $1,819.00 for the installation of Bigelow carpet in the office and conference room of the School of Pharmacy at West Virginia University. The claimant installed the carpet on June 23 and 24, 1976, pursuant to a purchase order issued to it dated June 8, 1976. On June 26, 1976, the claimant received a cancellation of the purchase order from West Virginia University, which cancellation was dated June 16, 1976.
The respondent acknowledged receipt of the carpeting as installed and in its Answer admits that there were sufficient funds to pay the purchase order.
The Court is of the opinion that the claimant is entitled to payment; accordingly, an award of $1,819.00 is made in favor of the claimant.
Award of $1,819.00.